DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1== have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,  5-6  and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN208938367 in view of Ye CN202826857 in view of Chen CN 205080529.
Regarding claim 1, Liu teaches an electronic blackboard, comprising: a liquid crystal display (fig. 1 1 ) panel and at least one blackboard (2); the liquid crystal display panel comprises a liquid crystal screen [0024][0032], wherein a glass plate(fig. 4 11) is provided on a surface of the liquid crystal screen;  Liu describes a writing blackboard( see abstract) but does not explicitly teach the blackboard is implement it as a metal panel wherein the metal panel comprises a first metal sheet, a support plate, and a second metal sheet arranged in sequence, and a surface of the first metal sheet is coated with a coating layer for writing with chalk or whiteboard pens.  Liu also teaches the blackboard and liquid crystal panel are joined together (see fig. 1).
Ye teaches a blackboard as a metal panel wherein the metal panel comprises a first metal sheet (fig. 1 1) , a support plate (2), and a second metal sheet (3)arranged in sequence, and a surface of the first metal sheet is coated with a coating layer (4) for writing with chalk or whiteboard pens for moisture resistance (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to apply a blackboard according to Ye for improved moisture resistance.
Liu and Ye do not teach a support plate is a honeycomb plate.  Chen teaches a support structure for whiteboard having a honeycomb plate enabling electronic whiteboard assembly art at reduced cost (preferred embodiment page 3 states: In this embodiment, the supporting rib 130 is made of aluminium material, the first thickness substrate 200 is an extruded core substrate or an aluminium honeycomb core plate, and extruding core substrate or an aluminium honeycomb core plate is 15 mm in thickness. Because the extruded core substrate or aluminium honeycomb core substrate stiffness and strength is lower than aluminium profile, so when placing the first thickness substrate 200 in the first groove 110, as shown in FIG. 2. the supporting rib 130 can be inserted into first substrate 200 in thickness, so as to avoid the first groove 110 is provided with supporting ribs 130 cannot be the first thickness substrate 200 disposed near the bottom plate 111 position, the first groove 110 of the inner space can be fully used. so as to ensure the consistency of the appearance of the electronic whiteboard) (Based on this, it is necessary for said problem, claims an electronic white board frame structure, capable of holding a substrate with two different thickness and reduces the production cost page 1, contents of utility model).  Therefore it would have been obvious to one of ordinary skill in the art to modify Liu and Ye in view of Chen for reduced production cost.
Regarding claim 2, Liu teaches the liquid crystal display panel and the metal panel are joined together in a planar manner (see fig. 1).
Regarding claim 5, Liu teaches a touch film (13) is attached on a side of the glass (11) plate facing the liquid crystal screen (14). 
Regarding claim 6, Liu teaches the glass plate is attached to one side of the touch film in a full lamination manner, and the other side of the touch film is attached to the liquid crystal screen in a full lamination manner (see claim 1). 
Regarding claim 10, Chen teache the honeycomb plate is an aluminum honeycomb plate (see citation in claim 1 rejection).
Regarding claim 11, Chen teaches a height of the aluminum honeycomb plate is no less than 10 mm and no more than 20 mm (see citation in claim 1 rejection 15mm).
Regarding claim 12, Chen teaches the height of the aluminum honeycomb plate is 15 mm (see citation in claim 1 rejection 15 mm).
Regarding claims 13-14, Liu, Ye and Chen teach all the limitations of claim 13-14 except a material thickness of the aluminum honeycomb plate is 0.03 mm to 0.1 mm or the material thickness of the aluminum honeycomb plate is 0.05 mm.  Chen as previously cited teaches a total thickness of honeycomb plate of 15mm.  MPEP 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  A material thickness of the aluminum honeycomb plate being .05mm is considered product of routine experimentation.  It is clear the material thickness would be much less than the total thickness of 15mm.  The general conditions factor, weight, rigidity, durability and cost/ ease to manufacture.  It is considered achievable through routine experimentation to arrive at a material thickness of .05mm in view of these factors thus it would have been obvious to one of ordinary skill in the art arrive at material thickness of the aluminum honeycomb plate is 0.03 mm to 0.1 mm or the material thickness of the aluminum honeycomb plate is 0.05 mm through routine experimentation.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ye in view of Chen and further in view of Liu 2 US 2017/0287345.
Regarding claim 3, Liu, Ye and Chen teach all the limitations of claim 3 except  the glass plate is made of anti-glare toughened glass.  Liu teaches an anti-glare toughened glass [0035]-[0036] for antiglare and impact resistance.  Therefore it would have been obvious to one of ordinary skill in the art to modify Liu, Ye and Chen to provide antiglare and impact resistance.
Regarding claim 4, Liu 2 teaches a surface of the anti-glare toughened glass is coated with a coating layer for writing with chalk or whiteboard pens [0036].
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ye and further in view of Sakawa JP 2012020468.
Regarding claim 7, Liu and Ye teach all the limitations of claim except the metal sheets are thin steel plates.  Sakawa teaches steel sheet used for blackboard whiteboard having thickness 0f .3 to 1mm having excellent mechanical properties (first paragraph of description of embodiments on page 2).  Therefore, it would have been obvious to apply a steel plate according to Sakawa for excellent mechanical properties.
Regarding claim 8, Sakawa teaches he thin steel plate is no less than 0.2 mm and no more than 1 mm (first paragraph of description of embodiments on page 2).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ye and further in view of Huang CN109985793
Regarding claim 15, Liu and Ye teach all the limtiations of claim 15 except the coating layer on the surface of the first metal sheet is a nano-coating layer.
	 Huang discloses nano-coatings can large specific surface area, high surface energy, improving the strength of the material, the toughness and plasticity mechanical property and high temperature resistance, to exhibit unique properties of traditional coating material does not have.  While  Huang is related to engine parts does not directly related are to a blackboard the teaching of temperature resistance toughness and imparting a unique combination for properties still applies.  Therefore, it would have been obvious to modify Liu and Ye with a nano-coating to impart strength, temperature resistance, toughness or any combination of unique factors.
	Regarding claim 16, Liu, Ye and  Huang teach all the limitations of claim 16 except the nano-coating layer has a Rockwell hardness not less than 3H.  However a nano-coating as cited above can have any number of unique combinations of properties.  It would have been obvious to apply a Rockwell hardness in a blackboard as to not degrade due to writing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871